



Exhibit 10.3
REALOGY HOLDINGS CORP.
2018 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE NOTICE OF GRANT
& PERFORMANCE SHARE AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to Section 8.4 of the 2018
Long-Term Incentive Plan (the "Plan"), hereby grants to the individual listed
below (the "Participant"), an Award of performance share units (a "Performance
Share Award" or "Performance Shares"). [This Performance Share Award shall be
subject to approval by the stockholders of the Company of the Realogy Holdings
Corp. 2018 Long-Term Incentive Plan at the annual meeting for such stockholders
held in 2018. If such stockholder approval is not obtained this Notice shall be
void and of no force or effect.] The Performance Share Award is further subject
to all of the terms and conditions set forth herein and in the Performance Share
Agreement attached hereto as Exhibit A (the "Agreement") and the Plan, which are
incorporated herein by reference. In addition, as a condition to receiving this
Performance Share Award, the Participant understands and agrees [to continue to
be bound by and comply with the restrictive covenants and other provisions set
forth in Sections 9 and 10 of the Participant’s Executive Severance Agreement
with the Company (the "RCA" or "Restrictive Covenant Agreement"), a copy of
which the Participant acknowledges receipt]/[to be bound by and comply with the
restrictive covenants and other provisions set forth in the Restrictive Covenant
Agreement attached hereto as Exhibit B (the "RCA" or the “Restrictive Covenant
Agreement”)]. The Participant understands and agrees that the RCA shall survive
the grant, vesting or termination of the Performance Shares, sale of the Shares
with respect to the Performance Shares and any termination of employment of the
Participant, and that full compliance with the RCA is an express condition
precedent to (i) the receipt, delivery and vesting of any Performance Shares and
(ii) any rights to any payments with respect to the Performance Shares.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant:    
Grant Date:    March 1, 2018
Target Grant:    ____ Performance Shares:    
Performance Period:    January 1, 2018 – December 31, 2020
Performance Criteria:    See Schedule I to Exhibit A attached hereto


    



--------------------------------------------------------------------------------





By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenants Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the
Performance Share Award.
Note: Participants electing to accept this grant via the Fidelity Stock Plan
Services Net Benefits Online Grant Acceptance Process are not required to print
and sign this agreement.


REALOGY HOLDINGS CORP.         PARTICIPANT
        
By: ______________________________        By: ______________________________




Print Name: ______________________________        Print Name:
______________________________




Title: ______________________________    






[This Performance Share Award shall be subject to approval by the stockholders
of the Company of the Realogy Holdings Corp. 2018 Long-Term Incentive Plan at
the annual meeting for such stockholders held in 2018. If such stockholder
approval is not obtained this Notice shall be void and of no force or effect.]








--------------------------------------------------------------------------------






Exhibit A
PERFORMANCE SHARE AGREEMENT
Pursuant to the Performance Share Notice of Grant (the "Notice") to which this
Performance Share Agreement (this "Agreement") is attached, Realogy Holdings
Corp. (the "Company"), has granted to the Participant the number of Performance
Shares under the Company's 2018 Long-Term Incentive Plan (the "Plan") as
indicated in the Notice. [This Performance Share Award shall be subject to
approval by the stockholders of the Company of the Realogy Holdings Corp. 2018
Long-Term Incentive Plan at the annual meeting for such stockholders held in
2018. If such stockholder approval is not obtained this Agreement shall be void
and of no force or effect.] Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and Notice.
ARTICLE I
GENERAL
1.1    Incorporation of Terms of Plan. The Performance Share Award is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
ARTICLE II
GRANT OF PERFORMANCE SHARES
2.1    Grant of Performance Shares. In consideration of the Participant's past
and/or continued employment with or service to the Company or any Affiliate and
for other good and valuable consideration, effective as of the Grant Date set
forth in the Notice (the "Grant Date"), the Company grants to the Participant
the number of Performance Shares as set forth in the Notice (the "Target
Grant"), upon the terms and conditions set forth in the Plan and this Agreement,
including Schedule 1 attached hereto, and subject to the Participant's full
compliance at all times with the restrictive covenants and other provisions set
forth in the Restrictive Covenants Agreement (as defined in the Notice), which
is an express condition precedent to (i) the receipt, delivery and vesting of
any Performance Shares and (ii) any rights to any payments with respect to the
Performance Shares.
2.2    Consideration to the Company. In consideration of the grant of the
Performance Shares by the Company, the Participant agrees to render services to
the Company or any Affiliate and to comply at all times with the Restrictive
Covenants Agreement. Nothing in the Plan or this Agreement shall confer upon the
Participant any right to continue in the employ or service of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.
ARTICLE III
PERFORMANCE CRITERIA AND PERFORMANCE PERIOD
3.1    Performance Period. Subject to the remaining terms of this Agreement,
after completion of the Performance Period as set forth on the Grant Notice, the
number of Performance Shares ultimately earned under this Agreement will be
based on the Company's performance against certain criteria (the "Performance
Criteria") as set forth on Schedule 1 hereto.
3.2    Settlement of Performance Shares. Each Performance Share Award earned
under this Agreement shall entitle the Participant to receive a number of shares
of Common Stock of Realogy Holdings Corp. (the "Shares") equal to a multiple of
the Target Grant (plus any dividend equivalents credited under Section 3.4
below), as determined in accordance with Schedule 1 hereto and subject to the
terms and conditions described herein (subject to any reductions for tax
withholding or otherwise to the extent permitted under the Plan or this
Agreement), including the Participant's full compliance at all times with the
Restrictive Covenants Agreement. Fractional shares


A-1



--------------------------------------------------------------------------------





issuable upon settlement of the Performance Share Award shall be rounded up to
the nearest whole share. The Company may, in its sole discretion, deliver such
Shares (i) by issuing the Participant a certificate of Common Stock representing
the appropriate number of Shares, (ii) through electronic delivery to a
brokerage or similar securities-holding account in the name of the Participant,
or (iii) through such other commercially reasonable means available for the
delivery of securities. Except as provided in Article V below, Shares earned
under this Agreement shall be delivered within sixty (60) days following the end
of the Performance Period, provided that the Participant fully complies at all
times with the Restrictive Covenants Agreement. Any portion of the Performance
Share Award that could have been earned in accordance with the provisions of
Schedule 1 that is not earned as of the end of the Performance Period shall be
immediately forfeited at the end of the Performance Period.
3.3    No Rights as a Stockholder. Unless and until a certificate or
certificates representing the Shares shall have been issued by the Company to
the Participant in connection with the payment of Shares related to the vested
Performance Share Award, the Participant shall not be, or have any of the rights
or privileges of a stockholder of the Company with respect to, the Performance
Share Award or the Shares.
3.4    Dividend Equivalents Rights. The Performance Share Award will carry
dividend equivalent rights related to any cash dividend paid by the Company
while the Performance Share Award is outstanding. In the event the Company pays
a cash dividend on its outstanding Shares following the grant of the Performance
Share Award, the number of Performance Shares will be increased by the number of
units determined by dividing (i) the amount of the cash dividend on the number
of Shares covered by the Performance Shares at the time of the related dividend
record date, by (ii) the closing price of a Share on the related dividend
payment date. Any additional Performance Shares credited as dividend equivalents
will be subject to the same vesting requirements, performance conditions,
settlement provisions, and other terms and conditions as the original
Performance Shares to which they relate. Any additional Performance Shares
credited as dividend equivalents that result in a fractional Share shall be
carried forward to the final Vesting Date.
3.5    Deferral. The Participant may be permitted to elect to defer receipt of
his or her Shares related to the Performance Share Award, to the extent
permitted by and in accordance with a separate deferral program.
ARTICLE IV
FORFEITURES
4.1    Termination of Employment. Except as otherwise specifically set forth in
this Article IV, if the Participant terminates employment with or ceases to
provide services to the Company or any Affiliate prior to the date on which the
Performance Period ends, this Agreement will terminate and be of no further
force or effect on the date that the Participant is no longer actively employed
by or providing services to the Company or any of its Affiliates and the
Performance Share Award shall be forfeited on such date. The Participant will,
however, be entitled to receive any Shares payable under this Agreement if the
Participant's employment terminates or services cease after the Performance
Period but before the Participant's receipt of such Shares.
4.2    Death or Disability. Except as set forth in Section 5.1 below, if the
Participant terminates employment with or ceases to provide services to the
Company or any Affiliate prior the end of the Performance Period on account of
death or Disability, the Participant shall vest in a number of Performance
Shares equal to the number of Performance Shares that would have vested based
upon actual performance had the Participant's employment or services not
terminated, pro-rated for the number of full months of the Performance Period
during which the Participant was employed by or was providing services to the
Company or any Affiliate.
4.3    Termination other than for Cause or for Good Reason. Except as set forth
in Section 5.1 below, in the case where the Participant terminates employment
with or ceases to provide services to the Company or any Affiliate prior to the
end of the Performance Period other than for Cause or the Participant resigns
from employment from the Company or any Affiliate with Good Reason, the
Participant shall vest in a number of Performance Shares equal to the number of
Performance Shares that would have vested based upon actual performance had the
Participant's employment or services not terminated, pro-rated for the number of
full months of the Performance Period during which the Participant was employed
by or was providing services to the Company or any Affiliate.


A-2



--------------------------------------------------------------------------------





4.4    Retirement. In the case where the Participant resigns from employment
from the Company or any Affiliate on account of Retirement on or following the
first anniversary of the commencement of the Performance Period, the Participant
shall vest in a number of Performance Shares equal to the number of Performance
Shares that would have vested based upon actual performance had the
Participant's employment or services not terminated, without pro-ration.
4.5    Timing of Payment. Without limiting the foregoing, in the event the
Participant's employment or services terminate before the end of the Performance
Period on account of death, Disability, Retirement or termination by the Company
other than for Cause or a resignation for Good Reason, any portion of the
Performance Share Award which vests in accordance with either Sections 4.2, 4.3
or 4.4 above shall be payable at the time and in the manner set forth in Section
3.2 following the end of the Performance Period, provided that the Participant
fully complies at all times with the Restrictive Covenants Agreement.
ARTICLE V
CHANGE IN CONTROL
5.1    Change in Control. In the event that Change in Control occurs during the
Performance Period, the Performance Share Award shall, immediately prior to the
Change in Control, (a) be converted to a number of Performance Shares equal to
the Target Grant, (b) cease to be subject to the achievement of the Performance
Criteria and (c) vest in full at the end of the Performance Period provided the
Participant is employed by or is providing services to the Company or any
Affiliate on such date and fully complies at all times with the Restrictive
Covenants Agreement, subject to the following:
(a)    With respect to each outstanding Performance Share that is assumed or
substituted in connection with the Change in Control, in the event that during
the Performance Period,
(i)    a Participant's employment or service is terminated other than for Cause
by the Company or any Affiliate or the Participant resigns from employment from
the Company or any Affiliate with Good Reason, (1) the Performance Shares shall
become fully vested and (2) the Performance Shares shall be settled in shares of
stock underlying the Performance Shares as soon as practicable, but in no event
later than ten (10) days following such termination, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement; or
(ii)    a Participant's employment or service is terminated on account of death
or Disability, (1) the Performance Shares shall become fully vested and (2) the
Performance Shares shall be settled in shares of stock underlying the
Performance Shares as soon as practicable, but in no event later than ten (10)
days following such termination, provided that the Participant fully complies at
all times with the Restrictive Covenants Agreement.
(b)    With respect to each outstanding Performance Share that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) the Performance Shares shall become
fully vested and (ii) the Participant shall receive in cash the "Value" of one
share of Common Stock multiplied by the Target Grant, provided that the
Participant fully complies at all times with the Restrictive Covenants
Agreement. As soon as practicable, but in no event later than ten (10) days,
following the Change in Control, the Company or its successor shall deliver to
the Participant (or, if applicable, the Participant's estate) the cash payment
as calculated pursuant to the preceding sentence. For purposes of this
Agreement, the term "Value" means the Fair Market Value of one Share on the last
trading day before the date of the Change in Control, or if greater, the value
of one Share in connection with the Change in Control, but only if such value is
determinable immediately prior to the date of the Change in Control.
5.2    Assumption/Substitution. For purposes of Section 5.1, the Performance
Shares shall be considered assumed or substituted for if, following the Change
in Control, the Performance Shares are (i) based on shares of common stock that
are traded on an established U.S. securities market and (ii) of comparable value
and remains subject to the same terms and conditions that were applicable to the
Performance Shares immediately prior to the Change in Control except that the
Performance Shares shall instead relate to the common stock of the


A-3



--------------------------------------------------------------------------------





acquiring or ultimate parent entity and the Performance Shares shall no longer
be subject to the achievement of the Performance Criteria.
ARTICLE VI
MISCELLANEOUS
6.1    Administration. The Administrator shall have the power to interpret the
Plan, the Restrictive Covenants Agreement and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the Performance
Shares.
6.2    Restrictions on Transfer. Performance Shares that have not vested may not
be transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.
6.3    Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the Performance Shares by any holder thereof in violation of the
provisions of this Agreement shall be valid, and the Company will not transfer
any of said Performance Shares on its books or otherwise nor will any of said
Performance Shares be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
6.4    Adjustments. The Participant acknowledges that the Performance Shares are
subject to modification and termination in certain events as provided in this
Agreement and Article 3 of the Plan.
6.5    Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.
6.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.
6.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
6.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
6.9    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Performance
Shares are granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


A-4



--------------------------------------------------------------------------------





6.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Performance Shares in any material way without the
prior written consent of the Participant.
6.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in this Article 6, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
6.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Performance Shares and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
6.13    Entire Agreement. The Plan, the Notice, the Restrictive Covenants
Agreement and this Agreement (including all Exhibits thereto, if any) constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.
6.14    Section 409A. The intent of the parties is that payments and benefits
under this Agreement and the Award be exempt from, or comply with, Section 409A
of the Internal Revenue Code (the "Code"), and accordingly, to the maximum
extent permitted, this Agreement and the Award shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Agreement and the Award which are subject to Section 409A of the Code until the
Participant would be considered to have incurred a "separation from service"
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Agreement and the Award shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Agreement and the Award that are due
within the "short term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement and the Award during the six-month period immediately following
the Participant's separation from service shall instead be paid on the first
business day after the date that is six months following the Participant's
separation from service (or, if earlier, the Participant's death). The Company
makes no representation that any or all of the payments described in this
Agreement and the Award will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant understands and agrees that he or she shall
be solely responsible for the payment of any taxes and penalties incurred under
Section 409A.
ARTICLE VII
DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1    "Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.
7.2    "Retirement" shall mean Separation from Service (as defined in Section
409A of the Code) with the Company and all Affiliates (other than for Cause)
after attaining eligibility for Retirement. A


A-5



--------------------------------------------------------------------------------





Participant attains eligibility for Retirement upon the earlier of (a) age 65 or
(b) age 55 with at least ten (10) whole years of consecutive service starting
from the Participant’s most recent hire date with the Company and all
Affiliates.




A-6



--------------------------------------------------------------------------------






Schedule 1



